Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis (“MD&A”) of ARC Resources Ltd. (“ARC” or the “Company”) is management’s analysis of the financial performance and significant trends or external factors that may affect future performance.It is dated February 8, 2012 and should be read in conjunction with the audited Consolidated Financial Statements as at and for the year ended December 31, 2011, and the MD&A and unaudited Condensed Consolidated Financial Statements for the periods ended March 31, 2011, June 30, 2011 and September 30, 2011 as well as ARC’s Annual Information Form that is filed on SEDAR at www.sedar.com. This MD&A contains Non-GAAP measures and forward-looking statements.Readers are cautioned that the MD&A should be read in conjunction with ARC’s disclosure under the headings “Non-GAAP Measures” and “Forward-Looking Information and Statements” included at the end of this MD&A. ABOUT ARC RESOURCES LTD. ARC is a dividend-paying Canadian exploration and production company with near-term oil, natural gas and natural gas liquids growth prospects. ARC’s activities relate to the exploration, development and production of conventional oil and natural gas with an emphasis on the acquisition and development of properties with a large volume of hydrocarbons in place commonly referred to as “resource plays”.Production from individual oil and natural gas wells naturally decline over time. In any one year, ARC approves a budget to drill new wells with the intent to first replace production declines and second to potentially increase production volumes. ARC was previously structured as a trust and converted to its present corporate structure on December 31, 2010.ARC continues to operate as an oil and natural gas production company, hiring and developing staff with expertise specific to ARC’s oil and natural gas operations. As of the end of 2011, ARC had approximately 530 employees with 310 professional, technical and support staff in the Calgary office and 220 individuals located across ARC’s operating areas in western Canada. ARC is results-focused with a goal to provide superior, long-term returns to shareholders through risk-managed value creation.ARC is disciplined in its approach to capital allocation, selecting projects that support its goal. ARC’s staff uses its expertise in the exploration for and development of oil and natural gas assets to unlock additional reserves that will lead to increased future production. The main activities that support this objective are: 1. Resource Plays – Geological evaluation, acquisition, development and, if economically viable, subsequent production from lands and producing properties with a large resource in place.In general, these lands are amenable to drilling multi-stage fractured horizontal wells. ARC’s most significant resource plays include the Montney natural gas and liquids development in northeast British Columbia, the Montney development at Ante Creek in northern Alberta and the Cardium formation at Pembina in central Alberta.ARC’s 2012 budgeted capital expenditures are focused on the resource play development at Ante Creek and Pembina in Alberta and Parkland/Tower in British Columbia. Additionally, ARC owns land in the Swan Hills area which is an emerging resource play in which ARC is currently commencing evaluation activities.Where applicable, enhanced oil recovery programs (“EOR programs”) are used to increase recovery of reserves. ARC has non-operated interests in the Weyburn and Midale units in Saskatchewan where operators have implemented CO2 injection programs to increase recoverable oil reserves. Also, ARC has completed the injection component of a CO2 pilot program at Redwater and continues to evaluate the potential for a commercial EOR project in that area. 2. Conventional Oil & Natural Gas Production – ARC focuses on maximizing production while controlling operating costs on oil and natural gas wells located within its core producing areas in western Canada.This may include the periodic acquisition of strategic producing and undeveloped properties to enhance current production and reserves or to provide potential future drilling locations.This may also include property dispositions.Current oil production is predominantly light and medium quality. Table 1 highlights ARC’s production and reserves for the last five years: Table 1 Production (boe/d) Proved plus probable reserves (mmboe)(1)(2)(3) As determined by ARC’s independent reserve evaluator solely at year end. ARC has also disclosed contingent resources associated with interest in certain of our properties located in northeastern British Columbia in the company’s Annual Information Form as filed on SEDAR at www.sedar.com. Company interest reserves. Page2 Total Return to Shareholders ARC's business plan has resulted in significant operational success and has contributed to a trailing five year annualized total return per share of 10.8 per cent (Table 2). Table 2 Total Returns (1) Trailing One Year Trailing Three Year Trailing Five Year Dividends per share $ $ $ Capital appreciation (depreciation) per share $ ) $ $ Total return per share % % % Annualized total return per share % % % S&P/TSX Exploration & Producers Index annualized total return )% % % Calculated as at December 31, 2011. ARC provides returns to shareholders through both the potential for capital appreciation and through a monthly dividend payment which is currently $0.10 per share per month.From its 1996 inception, ARC has paid out $4.2 billion to shareholders while financing a large percentage of its acquisitions by issuing additional shares. Going forward, ARC’s goal is to fund both its capital expenditures necessary to replace production declines and its dividends from funds from operations.ARC will finance growth activities through a combination of sources, including funds from operations ARC’s Dividend Reinvestment and Optional Cash Payment Program (“DRIP), proceeds from property dispositions, debt and equity issuance.ARC chooses to maintain prudent debt levels and as such at December 31, 2011 ARC was well within its objective of keeping debt within one to 1.5 times annualized funds from operations and less than 20 per cent of total capitalization. Per Share Metrics In additions to its dividend payment, ARC’s performance can be measured by its ability to grow both production and reserves per share. Table 3 details ARC’s normalized production, reserves and distributions per share, with and without dividend adjustments, over the past three years: Table 3 Per Share Normalized production, boe per share (1) (2) Normalized reserves, boe per share (1) (3) Dividends/distributions per unit $ $ $ Normalized production, dividend adjusted, boe per share (4) Normalized reserves, dividend adjusted, boe per share (4) “Normalized” indicates that all periods as presented have been adjusted to reflect a net debt to capitalization of 15 per cent. It is assumed that additional shares were issued (or repurchased) at a period end price for the reserves per share calculation and at an annual average price for the production per share calculation in order to achieve a net debt balance of 15 per cent of total capitalization each year. The normalized amounts are presented to enable comparability of per share values. Production per share represents annual daily average production (boe) per thousand shares and is calculated based on annual daily average production divided by the normalized weighted average common shares for the year. Reserves per share is calculated based on proved plus probable reserves (boe), as determined by ARC’s independent reserve evaluator solely at year-end, divided by period end shares outstanding. The dividend adjustment assumes that historic dividends paid since January 1, 2009 have been reinvested by ARC, resulting in a reduction of the number of shares outstanding and, in turn, higher normalized production per share and normalized reserves per share. ECONOMIC ENVIRONMENT Following impressive growth in the world economy in 2010, a number of factors resulted in slightly weaker than expected growth of four per cent in 2011 (source: IMF World Economic Outlook, September 2011). The milder growth rates resulted as stimulus-based growth subsided in the US while globally the disruptions resulting from the Japanese earthquake as well as surging oil prices, in the wake of global supply disruptions, slowed the global economy. Finally, the European sovereign debt crisis and obstacles surrounding the US debt ceiling created uncertainty in markets, resulting in slower growth. Oil prices in 2011 were characterized by continued demand growth, a series of global supply disruptions, and record price imbalances. WTI oil prices averaged US$95.14 per barrel in 2011, a 20 per cent increase over 2010. Dated Brent crude oil prices averaged higher at $110.91 per barrel, a 38 per cent increase over 2010; a record for average global prices. These record prices were supported by all-time high global demand that grew by 0.7 million barrels per day in 2011 (source: International Energy Agency, January Oil Outlook). Page3 Declining global oil inventories leading into 2011 were exacerbated by the Libyan supply outage resulting in prices above US$100 per barrel and prompted an emergency oil stockpile release in August through the International Energy Agency for only the third time in more than three decades. With continued growth in global demand and ever higher budgeted prices by OPEC, markets have shown the ability to manage prices above $100 per barrel globally and between $90 and $100 per barrel for North American crude oil. In the United States, natural gas continued to establish new production records during 2011, reaching a monthly average high of 64.6 billion cubic feet per day (source: Energy Information Agency) due to improving drilling and completion techniques and the attractiveness of drilling for associated liquids, even in a low price environment. Due to the combination of record production levels and low demand from a very warm winter, inventory levels have reached all-time seasonal highs resulting in the deterioration of prices. These low prices are seeking a market response that will be necessary to bring the oversupplied market back into balance. In the short term the response is expected to come from additional demand from coal-to-gas substitution for power generation and on the supply side from a natural gas producer response of reduced drilling, shut-ins, and capital curtailment. Over the longer term, natural gas continues to be an attractive substitute for coal in power generation and is expected to achieve greater market share as environmental legislation favors natural gas as a fuel source. In addition the possibility of liquefied natural gas (LNG) exports from North America continue to gain traction as demonstrated by a number of announcements pertaining to LNG export terminals proposed in both the United States and Canada. These export facilities have planned start-up dates ranging from 2015 to 2018 and are subject to regulatory approvals and final investment decisions. The current low price environment for natural gas is expected to dictate capital discipline and favor producers with low operational costs, strong market share, liquids rich opportunities, cash flow supported by oil properties, and strong balance sheets. 2011 Annual Guidance and Financial Highlights Table 4 is a summary of ARC’s 2011 and 2012 guidance and a review of 2011 actual results: Table 4 2011 Guidance(1) 2011 Actual % Variance 2012 Guidance Production Oil (bbls/d) (1 ) 31,000 – 32,000 Condensate (bbls/d) 21 1,700 – 2,100 NGLs (bbls/d) (2 ) 2,500 – 3,000 Gas (mmcf/d) 2 330 – 350 Total (boe/d) 82,000 - 83,000 1 90,000 – 95,000 Expenses ($/boe): Operating 9.40 - 9.70 - 9.55 – 9.95 Transportation 1.10 – 1.20 - 1.00 – 1.10 General and administrative(2) 2.50 – 2.70 - 2.30 – 2.50 Interest 1.25 – 1.40 - 1.10 – 1.20 Income taxes - - - 1.10 – 1.25 Capital expenditures ($ millions) (1 ) Diluted shares (millions) - 2011 Guidance presented is as updated in the third quarter of 2011. The 2011 annual guidance for general and administrative cost per boe is based on a range of $1.90 - $2.05 prior to the recognition of any expense associated with ARC’s Long-term incentive plan, $0.60-$0.65 per boe associated with cash payments under ARC’s Long-term incentive plan and nil per boe associated with accrued compensation under ARC’s Long- term incentive plan.Actual per boe costs for each of these components for the year ended December 31, 2011 were $1.83 per boe, $0.67 per boe and $0.13 per boe, respectively. 2011 actual results are in-line with 2011 guidance, with production exceeding guidance by one per cent and actual capital expenditures being one per cent below guidance. The 2012 guidance provides shareholders with information on management’s expectations for results of operations.Readers are cautioned that the 2012 guidance may not be appropriate for other purposes. Page4 2 Financial Highlights Table 5 Three months ended December 31 Twelve months ended December 31 (Cdn$ millions, except per share and volume data) % Change % Change Funds from operations (1) 26 27 Funds from operations per share (1) (2) 23 17 Net income (loss) (3) ) ) 44 35 Dividends per share (2) - - Average daily production (boe/d) (4) 9 13 This is a non-GAAP measure which may not be comparable with similar non-GAAP measures used by other entities.Refer to the section entitled “Non-GAAP Measures” contained within this MD&A. Per share amounts (with the exception of dividends per share which are based on the number of shares outstanding at each dividend record date) are based on weighted average shares. Amount as determined under International Financial Reporting Standards, restated for the comparative period. Reported production amount is based on company interest before royalty burdens. Where applicable in this MD&A natural gas has been converted to barrels of oil equivalent (“boe”) based on 6 mcf:1 bbl. The boe rate is based on an energy equivalent conversion method primarily applicable at the burner tip.Given that the value ratio based on the current price of crude oil as compared to natural gas is significantly different that the energy equivalency of the conversion ratio, utilizing a conversion ratio of 6:1 may be misleading as an indication of value. International Financial Reporting Standards Beginning January 1, 2011 all Canadian publicly accountable enterprises are required to prepare their financial statements using International Financial Reporting Standards (“IFRS”).Accordingly, ARC has prepared its Consolidated Financial Statements for the year ended December 31, 2011 under IFRS and has restated its Consolidated Financial Statements for the year ended December 31, 2010 to comply with IFRS.The financial information presented in this MD&A is derived directly from ARC’s financial statements and as such certain comparative information may differ from what was originally prepared by ARC using previous Canadian generally accepted accounting principles.For further information on ARC’s transition to IFRS and a reconciliation of its affected financial information for the year ended December 31, 2010, please refer to Note 23, “Explanation of Transition to International Financial Reporting Standards” in the Consolidated Financial Statements as at and for the years ended December 31, 2011 and 2010 filed as separate documents on SEDAR at www.sedar.com. Funds from Operations ARC reports funds from operations in total and on a per share basis.Funds from operations is not a recognized performance measure under Canadian generally accepted accounting principles (“GAAP”) and does not have a standardized meaning prescribed by GAAP.The term “funds from operations” is defined as net income excluding the impact of non-cash depletion, depreciation, amortization, and impairment charges, accretion of asset retirement obligations, deferred tax expense (recovery), loss on revaluation of exchangeable shares, unrealized gains and losses on risk management contracts, unrealized gains and losses on short-term investments, non-cash lease inducement, stock-option expense, exploration and evaluation expense, unrealized gains and losses on foreign exchange and gains on disposal of petroleum and natural gas properties and is further adjusted to include the portion of unrealized gains and losses on risk management contracts that relate to 2011 production.ARC considers funds from operations to be a key measure of operating performance as it demonstrates ARC’s ability to generate the necessary funds for future growth through capital investment and to repay debt.Management believes that such a measure provides a better assessment of ARC’s operations on a continuing basis by eliminating certain non-cash charges and charges that are nonrecurring, while respecting that certain risk management contracts that are settled on an annual basis are intended to protect prices on product sales occurring throughout the year.From a business perspective, the most directly comparable measure of funds from operations calculated in accordance with GAAP is net income.See the section entitled “Non-GAAP Measures” contained within this MD&A. Page5 Table 6 is a reconciliation of ARC’s funds from operations to net income. Table 6 Three months ended December 31 Twelve months ended December 31 ($ millions) Net income (loss) ) ) Adjusted for the following non-cash items: Depletion, depreciation, amortization and impairment Accretion of asset retirement obligation Exploration and evaluation expenses - - Deferred tax (recovery) expense ) Unrealized loss (gain) on risk management contracts ) Foreign exchange loss (gain) on revaluation of debt ) ) ) Loss (gain) on disposal of petroleum and natural gasproperties - ) - Other ) Unrealized losses on risk management contracts related to 2011 production(1) - - - Funds from operations ARC has entered into certain commodity price risk management contracts that pertain to production periods spanning the entire calendar year but that are settled at the end of the year on an annual average benchmark commodity price.Throughout 2011, ARC has applied the portion of losses associated with these contracts to the funds from operations calculation in the production period to which they relate to more appropriately reflect the funds from operations generated during the period after any effect of contracts used for economic hedging. At December 31, 2011, all gains and losses associated with these contracts have been realized, and in the fourth quarter losses previously applied to prior quarters are reversed. Funds from operations increased by 26 per cent in the fourth quarter of 2011 to $226.6 million from $180.5 million generated in the fourth quarter of 2010.The increase was primarily attributed to a 14 per cent increase in revenue net of royalties, a 42 per cent reduction in cash general and administrative expenses, increased realized gains on risk management contracts (net of reversals of previously recognized unrealized losses on risk management contracts related to 2011 production) of 11 per cent and a reduction of 12 per cent in interest expense.The increases were offset by a 13 per cent increase in operating costs as well as minor increases in transportation charges and realized foreign exchange losses. 2011 funds from operations increased by $177.3 million (27 per cent) as compared to 2010.The increase reflects the 19 per cent increase in revenue net of royalties as well as a 16 per cent increase in realized gains on risk management contracts.This is offset by a 13 per cent increase in operating costs as well as minor increases to transportation charges and realized foreign exchange losses. Page6 Details of the change in funds from operations from the three and twelve months ended December 31, 2010 to the three and twelve months ended December 31, 2011 are included in Table 7 below. Table 7 Three months ended December 31 Twelve months ended December 31 $ millions $/Share $ millions $/Share Funds from operations - 2010(1) Volume variance Crude oil and liquids - Natural gas Price variance Crude oil and liquids Natural gas ) Realized (losses) gains on risk management contracts ) ) Unrealized losses on risk management contractsrelated to 2011 production(2) - - Royalties ) Expenses: Transportation ) - ) ) Operating ) General and administrative Interest - Cash taxes - - Realized foreign exchange losses ) - ) - Diluted shares - ) - ) Funds from operations - 2011(1) This is a non-GAAP measure which may not be comparable with similar non-GAAP measures used by other entities.Refer to the section entitled “Non-GAAP Measures” contained within this MD&A. ARC has entered into certain commodity price risk management contracts that pertain to production periods spanning the entire calendar year but that are settled at the end of the year on an annual average benchmark commodity price.Throughout 2011, ARC has applied the portion of losses associated with these contracts to the funds from operations calculation in the production period to which they relate to more appropriately reflect the funds from operations generated during the period after any effect of contracts used for economic hedging. At December 31, 2011, all gains and losses associated with these contracts have been realized, and in the fourth quarter losses previously applied to prior quarters are reversed. 2011 Funds from Operations Sensitivity Table 8 illustrates sensitivities of pre-hedged operating items to operational and business environment changes and the resulting impact on funds from operations per share: Table 8 Impact on Annual Funds from Operations (5) Assumption Change $/Share Business Environment (1) Oil price (US$ WTI/bbl) (2)(3) Natural gas price (Cdn$ AECO/mcf) (2)(3) Cdn$/US$ exchange rate (2)(3)(4) Interest rate on debt (2) % % Operational Liquids production volume (bbl/d) % Gas production volumes (mmcf/d) % Operating expenses ($ per boe) % General and administrative expenses ($ per boe) % Calculations are performed independently and may not be indicative of actual results that would occur when multiple variables change at the same time. Prices and rates are indicative of published forward prices and rates at the time of this MD&A.The calculated impact on funds from operations would only be applicable within a limited range of these amounts. Analysis does not include the effect of risk management contracts. Includes impact of foreign exchange on crude oil prices that are presented in U.S. dollars. This amount does not include a foreign exchange impact relating to natural gas prices as it is presented in Canadian dollars in this sensitivity. The sensitivity is $0.05/share when natural gas revenue is included. This is a non-GAAP measure which may not be comparable with similar non-GAAP measures used by other entities.Refer to the section entitled “Non-GAAP Measures” contained within this MD&A. Page7 Net Income During the three months ended December 31, 2011, ARC recorded a net loss of $49 million ($(0.17) per share) as compared to a loss of $86.8 million ($(0.31) per share) for the same period in the prior year; a difference of 44 per cent.This decreased loss is primarily a result of increased revenue net of royalties of $40.2 million, a decrease in general and administrative expenses of $16.1 million, a loss on the revaluation of exchangeable shares that was incurred in 2010 of $39.4 million (nil in 2011) and a decrease in deferred tax expense of $30.3 million. These increases were partially offset by increased depletion, depreciation, amortization and impairment charges of $40.2 million.This increase is primarily due to an impairment charge of $55.3 million that was recorded at December 31, 2011 as compared to an impairment charge of $30.7 million recorded in the fourth quarter of 2010. For the year ended December 31, 2011, net income was $287 million ($1.00 per share) as compared to $212.2 million ($0.80 per share) resulting in a year-over-year increase of $74.8 million (35 per cent).Revenue net of royalties increased by $198 million for the year ended 2011 as compared to the year ended 2010 and ARC recognized an $89.5 million gain on disposal of certain non-core properties during 2011 (nil in 2010). Also, a loss on the revaluation of exchangeable shares of $48.8 million was recognized in 2010 (nil in 2011). Offsetting these increases were increased deferred tax expense of $63.8 million, increased in depletion, depreciation, amortization and impairment charges of $100.5 million and reduced gains on risk management contracts of $34.3 million, as well as increased operating expenses and foreign exchange losses. Production Production volumes averaged 92,021 boe per day in fourth quarter of 2011, a nine per cent increase compared to 84,686 boe per day in the same period of 2010.Similarly, during the year ended December 31, 2011, production volumes averaged 83,416 boe per day as compared to 73,954 boe per day for the same period in the prior year, a 13 per cent increase. During the fourth quarter, increased production volumes reflect the 2011 capital spending program which saw initial production from several new wells coupled with excellent operating run-times in most operating areas.The full year increase in production volumes over 2010 levels also reflects additional natural gas processing capacity from the Dawson
